Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim interpretation
(1) In regards to the “a coil disposed at an outer side of the crucible and around which a dynamic magnetic field is formed according to a flow of a coil current corresponding to high-frequency power applied to the coil” of Claim 1,
The “dynamic magnetic field” is an operational result, which is generated by a flow of a coil current corresponding to high-frequency power applied to the coil, in other words, it is a type of induction heating, thus when an apparatus of a prior art has structural components for the induction heating, such as coil and high-frequency power source, it is considered the apparatus of the prior art generates the dynamic magnetic field, see the MPEP citations below.

(2) In regards to the “wherein an induction current is formed at an outer wall of the crucible due to the dynamic magnetic field and the crucible is heated by heat generated based on the induction current and an electrical resistance element of the crucible” of claim 1,
The limitation is an operational result caused by a flow of a coil current corresponding to high-frequency power applied to the coil, in other words, it merely describes an induction heating method, which is well known in the art, see Miyagi et al. (US 6119762, hereafter ‘762, lines 2-13 of col. 8 teaching “As is well known, inductive heating makes use of the Joule heat generated by the resistance of a conductor by 
Consequently, when an apparatus of a prior art has structural components for the induction heating, it is considered meeting the limitation, see the MPEP citations below.

(3) In regards to the “wherein the induction current formed at the outer wall of the crucible changes over time” of Claim 2, “wherein: a change amount of a magnetic flux density of the dynamic magnetic field increases due to the magnetic field focusing member; and the increased quantity of heat in the crucible is increased based on the increased change amount” of Claim 3, “wherein: an electric charge per unit time of the induction current increases due to the magnetic field focusing member; and the increased quantity of heat in the crucible is increased based on the increased electric charge per unit time” of Claim 4, and “wherein: a change amount of a magnetic flux density of the dynamic magnetic field and an electric charge per unit time of the induction current increase due to the magnetic field focusing member; and the increased quantity of heat in the crucible is increased based on the increased change amount and the electric charge per unit time” of Claim 5,
The limitations defines operational or functional result caused by use of the “magnetic field focusing member”, in other words, through the magnetic field focusing member, a magnetic flux density of the dynamic magnetic field is increased and an 
Consequently, when an apparatus of the prior arts uses the magnetic field focusing member, it is considered meeting the limitation. Emphasized again, applicants claim an apparatus, therefore, patentability of the claimed apparatus is determined by structural difference between the prior art’s apparatus and the claimed apparatus, not by function, see the MPEP citations below.

(4) In regards to the “wherein a degree at which the dynamic magnetic field is focused changes based on a thickness of the magnetic field focusing member” of Claim 12,
The “a degree at which the dynamic magnetic field is focused” also defines operational or functional result caused by use of the magnetic field focusing member having different thickness.
Consequently, when an apparatus of the prior arts uses the magnetic field focusing member having different thickness, it is considered meeting the limitation, see the MPEP citations below.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 13 recites “a distance between the first region and the housing is greater than a distance between the second region and the housing”. There is insufficient antecedent basis for the first “the housing”. The first “the housing” will be examined inclusive of “a housing”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080264342) in view of Pozzetti et al. (US 4858557, hereafter ‘557).
Regarding to Claim 1, ‘342 teaches:
Deposition apparatus (title), and the heater 27 serves as a heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 ([0056], the claimed “A heating assembly for a deposition apparatus, the heating assembly comprising: a crucible having a space, which is configured to accommodate a deposition material, formed therein and in which at least one or more nozzles configured to guide the deposition material to an outside are implemented”);
The coil portion of the heater 27 for induction heating ([0070]), and If the high-frequency induction heating method is adopted, a line-type evaporation source 3 can be configured in which a crucible 21 and a heater 27 for heating the crucible 21 are structurally separated from each other ([0070], see the claim interpretation above, the claimed “a coil disposed at an outer side of the crucible and around which a dynamic 

‘342 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a magnetic field focusing member disposed around the coil, wherein an induction current is formed at an outer wall of the crucible due to the dynamic magnetic field, wherein an induction current is formed at an outer wall of the crucible due to the dynamic magnetic field and the crucible is heated by heat generated based on the induction current and an electrical resistance element of the crucible and the dynamic magnetic field formed around the coil is focused by the magnetic field focusing member so that a quantity of heat generated in the crucible increases.

‘557 is analogous art in the field of vapor deposition (abstract). ‘557 teaches a first assembly to reduce the dispersion of the magnetic field produced by the coil 16, said dispersion reduction is obtained by providing angularly shaped blocks 160, 160a, 160b, . . . and 170, 170a, 170b, of ferromagnetic material near the upper and the lower edge of the coil 16. Said blocks, guide the ferromagnetic field, reshaping it from the highly dispersed form, to the more concentrated and near the coil 16 form (Figs. 6-9, line 60 of col. 9 to line 27 of col. 10).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an assembly or block to reduce the dispersion of the magnetic field, around the coil of the ‘342, for the purpose of reducing the dispersion of the magnetic field produced by the coil and concentrating the magnetic field near the coil, thus providing uniform heating profile.

Regarding to Claims 2-5,
As discussed in the claim 1 rejection above, in the apparatus of ‘342, the dispersion of the magnetic field produced by the coil is reduced and concentrated by the imported magnetic field focusing member, therefore, it obviously increases a magnetic flux density of the magnetic field and an electric charge of the induction current, thus a quantity of the generated heat is increased, see also the claim interpretation above (the claimed “wherein the induction current formed at the outer wall of the crucible changes over time” of Claim 2, “wherein: a change amount of a magnetic flux density of the dynamic magnetic field increases due to the magnetic field focusing member; and the increased quantity of heat in the crucible is increased based on the increased change amount” of Claim 3, “wherein: an electric charge per unit time of the induction current increases due to the magnetic field focusing member; and the increased quantity of heat in the crucible is increased based on the increased electric charge per unit time” of Claim 4, and “wherein: a change amount of a magnetic flux density of the dynamic magnetic field and an electric charge per unit time of the induction current increase due to the magnetic field focusing member; and the increased quantity of heat in the crucible 

Regarding to Claim 6,
‘342 teaches nozzle 22 ([0055], note the interpretation includes that the nozzle 22 is a protruded form from the crucible, or the crucible 21 and the nozzle 27, together, can be interpreted as a whole crucible and a protruded portion above the nozzle 22 can be interpreted as a nozzle, the claimed “wherein the nozzle implemented in the crucible has a form of protruding toward an outside of the crucible”).

Regarding to Claim 7,
Fig. 6 of ‘342 shows a coil portion around the crucible 21, a coil portion around the cylinder 24 and a coil portion around the nozzle 22, thus the naming of a “first” and a “second” can be applied any portion. Further, a lower portion of the coil around the crucible can be interpreted as a “first” and an upper portion of the coil can be interpreted as a “second” (the claimed “wherein the coil is disposed so that a first coil and a second coil included in the coil are present at an outer side of the outer wall of the crucible”).

Regarding to Claim 8,
Figs. 7-9, 11 of ‘342 shows a cooling jacket 34 (the wherein the heating assembly is disposed inside a housing of the deposition apparatus”).

Regarding to Claim 9,

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the imported magnetic field focusing member, in the space between the coil and an inner wall of the jacket, for the purpose of disposing the member near the coil, thus providing more efficient capability of reducing the magnetic field dispersion.
This reads into the claimed “wherein the magnetic field focusing member is disposed in a space between the coil and an inner wall of the housing”.

Regarding to Claim 10, 
Figs. 6-9 of ‘557 shows a form of the magnetic field focusing member arranged along the coil, thus in the combined apparatus of ‘342 and ‘557, the imported magnetic field focusing member would have been arranged along the coil (the claimed “wherein the magnetic field focusing member is implemented in a form of being applied”).

Regarding to Claim 14, 
As discussed in the claim 1 rejection above, the imported the magnetic field focusing member which reduce dispersion of the magnetic field is a block shape or plate shape, and any portion of the member can be interpreted as a first region and a second region. Further, a broad interpretation includes the two regions in a plate, an extension direction of each region can be interpreted differently, such as horizontal extension or 

Regarding to Claim 15,
‘342 teaches cylindrical portion 24 ([0055], note due to the cylindrical portion, which creates smaller contact surface from the crucible 21 and also from the nozzle 22, the heat transfer is decreased, in other word, a path via which the heat accumulated on the upper portion may be transferred to the lower portion is reduced, the claimed “wherein: a heat conduction suppressing element is implemented at the outer wall of the crucible, and a quantity of heat transferred from an upper portion of the outer wall of the crucible to a lower portion thereof decreases due to the heat conduction suppressing element”).

Regarding to Claim 16,
Deposition apparatus (title, the claimed “a deposition apparatus”);
Figs. 7-9, 11 of ‘342 shows a cooling jacket 34 (the claimed “comprising: a housing having a space formed therein”);
A heating source for heating the evaporation material contained in the crucible 21, and nozzle 22 ([0056], the claimed “a crucible having a space, which is configured to accommodate a deposition material, formed therein and in which at least one or more nozzles configured to guide the deposition material to an outside are implemented”);

The claimed “and a magnetic field focusing member disposed around the coil, wherein the crucible, the coil, and the magnetic field focusing member are disposed in an inner space of the housing” and “and the dynamic magnetic field formed around the coil is focused by the magnetic field focusing member so that a quantity of heat generated in the crucible increases” were discussed in the claims 1 and 8-9 above. 

Claims 11-13 and alternatively claim 14, are rejected under 35 U.S.C. 103 as being unpatentable over ‘342 and ‘557, as being applied to Claim 1 rejection above, further in view of Koh et al. (KR 10-2015-0026011, hereafter ‘011, filed in IDS).
Regarding to Claim 11 and 13, 
As discussed in the claims 1 and 9 rejection above, the imported the magnetic field focusing member which reduce dispersion of the magnetic field is a block shape or 

‘342 and ‘557 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein: the magnetic field focusing member is implemented in a plate shape, the magnetic field focusing member includes a first region and a second region, and a thickness of the first region of the magnetic field focusing member is greater than a thickness of the second region thereof.
Claim 13: wherein: a region of the magnetic field focusing member includes a first region and a second region, and a distance between the first region and the housing is greater than a distance between the second region and the housing.

Further, ‘557 clearly teaches the imported the magnetic field focusing member which reduce dispersion of the magnetic field is disposed near the coil, for the purpose of reducing dispersion of the magnetic field and concentrating the magnetic field (this 
Furthermore, based on the Figs. 6-9 of ‘557, it is obvious that a thickness of the magnetic field focusing member is also a result effective parameter to control heat generation, because the thicker the magnetic field focusing member is the less the magnetic field pass through the magnetic field focusing member, in other words, more stronger magnetic field dispersion reduction effect is provided, thus more heat is generated.
Still furthermore, it is we-known in the art that magnetic field shielding effect is dependent on a thickness, see Uchida (US 20150034842, hereafter ‘842, [0057] teaching “The shielding ratio of the magnetic field depends on the thicknesses of the magnetic shields 91 and 92 and the distance between the magnetic shields”).

‘011 is analogous art in the field of deposition source (English title). ‘557 teaches a heating unit having a first coil unit formed in a lower portion of the main body member and a second coil unit installed in the upper portion of the main body member and releasing relatively more heat compared to the first coil unit. According to the structure, the upper side of the main body unit maintains relatively higher temperature compared to the lower side thereof, thereby preventing the organic matter from being solidified in an opening portion (English abstract filed in IDS, note simply saying that ‘011 teaches different temperature profile region can be provided on the crucible).



Regarding to Claims 12 and 14 (as an alternative rejection of claim 14),
As discussed in the claim 11 rejection, the thicker the magnetic field focusing member is the less the magnetic field pass through the magnetic field focusing member, in other words, more stronger magnetic field dispersion reduction effect is provided to coil, thus the thickness of the magnetic field focusing member is a result effective parameter to control the magnetic field dispersion on the coil, see also the claim interpretation above (the claimed “wherein a degree at which the dynamic magnetic field is focused changes based on a thickness of the magnetic field focusing member” of Claim 12);
The thicker region is protruded from the member in a horizontal direction than the non-thicker region, therefore, the thicker region can be interpreted being perpendicular 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AIDEN LEE/           Primary Examiner, Art Unit 1718